Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 12 and 14-28 have been presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a Telephone Interview with Attorney Colin Harris Reg No. 58,969 on 10/28/2021.
	The Examiner has made the following changes to the claims. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

Claim 12

said method comprising:
a) applying a current value of a loading function to the global model, the loading function depending on time and comprising local extrema;
b) determining by finite element calculation in the global model a nodal displacement field corresponding to the current value of the loading function;
c) applying the nodal displacement field thus determined to the local and auxiliary models and determining corresponding forces in the local model and corresponding force in the auxiliary model;
d) testing a convergence of a solution obtained for the global model, and if a convergence indicator is achieved, the method is resumed at step a), the current value being replaced by a next value taken by the loading function after the current value; otherwise, 
e) calculating a difference between the forces in the local model and the forces in the auxiliary model to determine a correction and, after the calculating, applying the correction in the global model, the processing is resumed at step c) with the nodal displacement field calculated in the global model after implementation of said correction;
f) determining values of internal variables from the calculations performed in the global model and/or in the local model for the different loading increments; and

wherein steps c), d), and e) of correction and convergence testing of the global model are applied when the current value of the loading function corresponds to one of the local extrema of the loading function.


Claim 23
23. (Currently Amended)  A non-transitory computer readable medium storing computer a method of simulating [[the]] behavior of a structure by iterative and incremental finite element calculation , in which a global model is used representing said structure, a local model representing an area of said structure including geometric details, an auxiliary model representing said area without said geometric details,
said method comprising:
a) applying a current value of a loading function to the global model, the loading function depending on time and comprising local extrema;
b) determining by finite element calculation in the global model a nodal displacement field corresponding to the current value of the loading function;
c) applying the nodal displacement field thus determined to the local and auxiliary models and determining corresponding forces in the local model and corresponding force in the auxiliary model;
d) testing a convergence of a solution obtained for the global model, and if a convergence indicator is achieved, the method is resumed at step a), the current value being replaced by a next value taken by the loading function after the current value; otherwise, 
e) calculating a difference between the forces in the local model and the forces in the auxiliary model to determine a correction and, after the calculating, applying the correction in the global model, the processing is resumed at step c) with the nodal displacement field calculated in the global model after implementation of said correction;
f) determining values of internal variables from the calculations performed in the global model and/or in the local model for the different loading increments; and
g) assessing an evolution in the behavior of the structure over time as a function of said values of internal variables,
wherein steps c), d), and e) of correction and convergence testing of the global model are applied when the current value of the loading function corresponds to one of the local extrema of the loading function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147